OFFICE   OF THE AlTORNEY    QENERAL, OF TEXAS
                                AUSTIN




     Barorabk 0. Q. 6r.u
     stat. HLghmu Baglaeu
     TuarHi&h~DwUtau~t
..   Mutla,  .Toxar

     Dew   8ir;




                                                   the   rortpolgbth
                                                    8 tba t the Xiah-




                                                akiufoaw~         court
                                         l  coatnot nttia6    forth
                                         lw wmtmat%oa,     ~rroo~6truo-
                                          oopnty toal i8 ooamlbuatfoa
                                          a4 niriag say aa ru
                                                  rtlrlpatloa      by   the
                                                                                       7'80




    art ia tbr adr8 or                           thr ~fgmy      COSIA~SSIOAt0
lttM tM tr tb ititMtiOA6                         Of th#
                                                      b6idCtWO               a #
ox nut6          la   t&o     bl11 at the rulort                    pnotloabk
da P 01 hbwrru,             a aoabu
k uuwered barorr                 tha        co
it l*.oothaw                quutluar thatwe roll
&V&6       YoUr     O&diOAr

        %I8      thllctu       8fli i8Q.Ja8, i.Ot8of thr RaQilat
sO#+fOD,       Forty-alkhFh             la&rlature,           coastltutlonal?
    h.  The OfSlolal  a0tlbacS the   Xfghway Comalul~
$8 by offiolaA aimtea appr+d       br raid Cosimlraloa
and &eoorbtb in.the. ofllolal rsobrda of the Depart-
-AS.   Xould the rouowlng worafa6 in a Cimalrsl6a
ala&W ooq4     alth tbr rrqulreaeats or 8watr Bill
So. 34% to &vr~ full d’rrot to the prwirioa that
the outrtarrdlne bbad8, wcrrentn, or ~othsr 0ria4ih0~0~
oi fndibtdaoaa egnln8t ruoh road would not boooao
lLIgibl* for 8tatr portLolprtlonT
        * In Blank County a t8ra-to-a&cot r0tdh
       .henby'&rl~at& iCOiI.pOiAt'A' to point 'b'
       a totll      am-00              OS    B.8    ailre,    and    t&a   State
       xighway baA@U    lu dlr*otsd to Uluw Sal&
       roa dfor rtato malntoaanoo lriwtlro Juno 1,
       LQCJ, uad to oark said nmd Ier the pmpu
       guldraoo of .&hotravdlag ;ublio  aa Stat*
       Iii6h X0.
             wq 64 8.,
                    th lrlotloa et tlw sleh*ay
       couPirrl0a bdn~ :n ~oOoram0 with                               the   pr0-
       vialoar of Senate Bill XSo. 348, emoted by tks
       Yortp*lghth B.@Iler Se6sloa or the TUM
       Leglrlcturo,laa La ~ooorbanor with tha
       ooatrert~ont~r~d’ into bjtwun   Blank Count-r
       and tbr Tgar Highway Cofkwfrrlo~ relm,tiro to
       tbr  O~tstPoding lndebtedaeu  agslnrt  such road.*
        -3, Nay the hglrln.tutr                          inv8lldatr 4ootraotr
enterad ibe0          bbfean~          the       dtiite aa     aouaty uaaartha
prorirloar  of Saute   Bill                        XO.    348 by tb* *neetlaeUt
or aaboequaat le lelatlon                          and thU8 ad*       lUiblt
for      partic f patibn in the paY&OUt
       State                         Of                                    boll40,
warrwta or other cv1de110~of indebt@-u                                     oor*r*d
by a    OGdtT;lOt          entered      into        unaar Senate       81Al No. 8481
            ‘4. loold rontnotr enbred into betbnon thr
     StmtoanQaoouat      andar S0aatoBlllk.W      bo bindlag
     0-a r0tvn  Coairr iOM~* Ooarto lf th8 00mfl
               18 lttaah.4 horot l ropl~oi l ooatraot
              aThue
         la fo rth ep wp o w li
     i%iiuteBill Do .  84 8.
     ioolu~        &a thlr ,oontraot sa
     W           to oonfon    to tho
     rempon80 tc the lboro
     it tory muoh It attor
     would 8ako luoh ohangor ln the lttaohd                                  l&ruwnt       a 8
     rlll    be aeoouary            to ovaform to your 0p1nlon.~

           Son&o Bill SUB, bollrg l#aptor                            044, Aato of          the
48th k&irluturo  road, in gut:

     “An Act aPthorltiag              tha State           8Qhmy Comiuioa
                 t0 dO8lQutO w   OOoOt~ rod 00 0 f-0
                 to-&ark& road ior lon8tru0tlon,roeos-
                 rtruotloa, crab
                               malntonaaoe oalrilMwr-
                 $84      OOwtkO             Oi    th r 8b tO t0ltW      intO
                          with
                 OOa tta OtB                 th8    8tate  %ifi(;br8 CO489                       .
                 ,8%08 dth r~ounO0 t0 #id ma i 01 pro-
                 vldla# t&t the ladobtodaoor lnoorrd     in
                 loaotruotiag such road8 rhall dot pwtl-
                 Olpato b th0  00aMJ ~4 Boaa Dlrtrt6t
                  Hlghwi~ Yu841             dooluln~the              rtate        polloy
                 with rofuonor   to Htch rod,, and doolar-
                 l8gunlswr~ono~.


          w-0. -1. Th, &tat@ r(i#W8? C0B1Ui88108 18                                         -
     wtbrlro& to 4oolgmik W rouaty rod       la the
     8tAt@     aa 8 farmdourk~t                    rod        tor   tbr      purpose8
     or loamtru6tlcm,
                    roronatrut1on                               and malnteJlano0
     0~4,      provldrd      that     th8       Coululonrro               Court     of
     th. ooaa8 la nhlch an# rueh oounty road 1~
     16rratrd8Ll par lnd:oot0r la lto 8lnutrr 0a
     Or&u W@ithg  w   righta 8wh OWtl, m8Y haTO
     for    wthip8tiOn              bl~ the        ltita ti         UV    iEhObt.d-
     0110 lnrurrod br the Ocv.nt~,lath0 lOnrtIwOtloD
     of ruch ooanty roadi and protldrd farther that the
     st8te HighWayc01WIiDdOn   and tM Ce!8duimO?m cOUa%
     of the uounty  la rhieh w   woh -84  iI kOO8ta
mnorablo D. C . Groor Faga 4.


          may eater into 8 ooattaat that oh&). rot iorth
          the 4utlor oi the ltato in the lonotrootlon,
          rooonrtruotlon,aad rlntononoo   of the oountf
          rood ln ooa8l~oratlonot the 00unty and/or
          mad di@trlot roil8qulrh~ •~ oad oil rlolma
          iOr 8t4tO &m?tiOl#atlOn     in w  COIUtf, rO8a
          dirtriot,   or 40rb0d r00a artriot b0ob8,
          wOrrOnt8,   or older’ lrldonooo or ln4obto6norr
          OutstOmling   again&   ruoh road iOr tho oonrtruotfoa~
          or lmprorownt          oi the  road boforo            bolng dorl@atod .
          by th          dt8tO 8ighrw   COOd8OiOh

                       “‘8.0. 8.
                        It 18 benby dOOlarod CO be th0
          POliOy of the 8t8tO that the atirumptlon by the at&to
           of thO Obll6atiOn to oon8truot  and raiotaln wah
          ZOad8dO8i#lUtOd
                        by.                 the 3t8to    Highway Comaiorioa
          a8 farm-to-market    rode under the prov;alonrof
          .thi8 Aot ooartltutoo   full and oom leto coqenra-
          tlolr for iay an4 all iaadr that afght bar. been

          or mid rod prior to it8 dorlgaatloa bg tha                          stat.
          Bl6hr.y CoI@d8tiOn 8O 8 hr8-to-market :tOd.
                                   ,, .(
                       m800.~.     m.
                              k.t r&11 b. OUOUl8tiVOOi d.k
          other  lawa on thl8' 8ubJoot. but in the Weat of
          a ooarlht    betweenthO rovlrloar 0r thir Aot
          an8 MJ   Ot&r   AOt On t hi8 4UbjO.t th. &U'OV&10&8
          Or thlr i&et8haL1 prevail."
                       sootlon     4 of the BlU       o o nta lnr lmorgonoy
                                                               th e
O&U80.

                    ouofully conslttorod the bill 8ad find no
                       fa hue
oon#titotloml              thereto.    We think itr eontent Ond
                              ObjOOt~i0Q8
the gWm8OO    .ow$ht to b. obtained are olouly within the
protin    or the                YOUR f-8.8   QUoOtiOn 18 thuOfOr0
an.wr.6           la    the

                       Uolthor     m&ate    Bill We aor .a~ Other          8tatUk
 &WoMribor   the form               to be .&rod by tlu     afghxw     Comairtioo      for
.88 0rri0i.d  but0.                   On the oontrarr     the    Coaalrrlua      18 ulvon
 broad power to make                ruler   SOT thR     00nau0tof    the   bUrim88
                                                                                      783




with uhloh    it 18 eBot(od. ArtLo   Mb., v. A. C. 8. mo
b8llovo   that the pro   nd alauto 0ontelno4 lo your quortloa
I 18 ln   lmpMAnoo w r th the toras of the rot under ooa8ldon-
t1.n.
             tbo U0T.r            t0 pOOrth l?d qlAO8tiOE l8    80 t&   rlsht
oi lubroqwnt kglrlaturo8 to l88u.m tho bond06 lndobto6nou
                                 d ooatraot8 with tho State
Of wourtlo8 which have l8to r ointo
ltl@m8~ ~porttwnt   parrornt to the term8 of h&to Bill 3Lb
dopend8,  we bollova, opm 8 dotor8lnrtlonof whether or not
th e losamptlonthrreoi would violate Seotlon 81 4rtlol.r 8 or
the COA8titUtfOn prohlbltlng  l &rotoltOW  don&a  Of. gubllo
MMf.
             tit th0 boildiiyOr pUbU0 ~98d8 18 A iWOtlOn Of
go+irnmoat    be&        ia&      prlaml4   to   tha stat.   18 thomlghly       .I-
tabll8hod    Y don8 rnd 18 rooo&u6
        by 408                                          in the Coa8tltatloo.
             Art1010 U,           Sootloa 8 of tho~Con.tltutloa,grotld.8~:

              %I. oon8truatloo of 4.118, owrtbou808 and
    brld 08 and the .rtablioha.nt0r ~wuaty Door hOUS.
    und f am8 awl the leyln(l out, ooastruotloa   and ro-
    pdrln   0r oounty roda   8ball ~,protldod for    br
    g0n.n f tiW8.*

          In the      Oa80 or Robbin   1. LiMrtOno COUZkt~, g60 8.
W. at pa&o 918,      oqr Suproao Court, rprekltu throwh ~uatloo
~i.?SOn~ 844;


          "TM l8t~bll8hruntof pub110 highray bolq!
     prlsarlly u funotlon ot dormant       beloon& to
     the State; th0 rl    8 to ~Ortablirhthem re8ldO8
     w-1         in tb te (Iirlaturoand in th8 8b0.n.0
             Y tUtiOn
     Oi OOll8t           ZO8tldOtiW tbr h@S&tuto         Sat
     lxorol88 the right   or dolo(geto lt to l politloal
     8ubdlvi.lon or the stat. ' ' *;*

              b   the I... OUO          it 18 held that poblio P.48 Within
the bordorr       of 8   county      klong not to the oountt but t4 the
8t8tO.
                                                                                              784


fdrror~bloD. 0. Uroor,pa60 6


                In     Boxu County t. Liodon,680 8. 1. 88 vh80Tea,
 the   8u~M           hurt,        8~O.ki~      tht’W&h   Phill&pl,       c.   8..    8ddt


            vh@ 8idng   ~WY Of pUbii0 IDIIOI, 188 l pll-
        ldlon 80 other tbm 8trlOtly (mOMROltt8l plu-
        90888, 18 What th. prOY181Oa (Arti. 8, h.tion
        81) #AU48 l#Uk St.




                *They (oO~tlO8) aM rado u80 of b                          tha 8tate
        for      the ooU0otlonoi                trro8,  for the 6i ffuoion       0s
        OdUOQ8iORb for               tb      oOn8tmICtiOa .d  MwOnMOO                 Of
        gublilo hl6lmiy8, lnd,ror the ooro .0r tb poor* Au
        0r tbso thlngm 8ro matters of Bteto, as dlrtln-
        (rri8h.d frormunlol      aI oonoorn. Thor lntlmate
        a rroot ill th e p o o pPl* TM ootmtlo8 an avail0 Y ot
        .a otfloIont,and0onrmiont.aoano~ror thq        diuhrga
        ;~o;~.~tat.                8 duty     in t,hoir ra6ad     ta 811 th.



                wo qu0t0 rro8. ow opini0n                 u0. 04081


                l* l l        tb     State 18             by
                                                  Iahlbltod           o uc h   8OOtiO8~(~cC.5~,Art.3)


        couaty, vs* Allrod, 18s tu.   77, da 8. r: (8d) ldd.
        ~.lrbPr8oJ..nt             ray    be mado’by tbo
                                          aat. to 188 poll-
        tlool 8ubdIvI8I0n8~thoroforo, qaroaoya lrponded By
        SuOh polItloal 8UbdiTi8iOIi8 for dtrte, i8 dl8tlnyi8hod
        fro8 purely local or mal~lpal, par30808~ Liaoh ro-
                  0s oour80, yluot bo OILlo o o uo t0r
        laburromont,                                                                 obllm-
        tloao lnoarro4by the pOlItIoa1 8UbditI8ioa for th.
        bonofltof the Stat. l8 8 whole. ~ThoUJkdertakinlC
        ror whlihthe money8 wore lx~oadodby raoh politlMl
        rubdh.tirioa          rue8 W one which the State                  1888~      right
        ~awfally ha?. ondortaken for the kaotit of it8 plop10
        lo a whole, 0180 the nImbur8oaont would b8 the uir-
        1~      of a’(;ratoitt            md 8tad      oondoamedby the COa-
         8tltutlon.
                “N8 are lIk8wI8. of th ophioa that tho
        rolaburuunt bf tlrrstllte or tlw rountb 8 and rod
        dirtrletr ior aoaoy8 rlre8Q 4xp0ma by than on
        pub110 road8 doer aot oowtltute 8 ilolatioa OS tb
        provlaioar   of &otloa 61, Utlok     8, ot the Coa8tltatloa,
        ~ov1d.b thatthe oomt1.r an6 rod dl,trlotrl r o rn-
       qulrrdto ~8. tlu mnrfr thur mtura.4        to ther ior tb
       ooa~truetlon    and.raiatrarmeooi pub118 road0 or for t&a
       rotlromeat    or outrtaadln( lndrbtodnor lneurrod la t&
       oonrtruotlon or ndatenanae Oi publlor08d8.        That  portion
       ot Eouro Bill Ilo.688, 8Ub8WdlOn Ilo.4 of rawI          8oo-
       tiO4  9,  t@wQ   oa gage8 l@,aad 20 Oi the lOta rhlobdlr8Ot8
       thr erltiu    of e88h pay-at8 to OOOf.Itl.8 t0 rUlmbUr88 thW
       iOr road tu ~MJ8~U8Od-tO di,Oha?g, OblIg8tlOn8 8lla.ibt8
       for partloipdoa wler       ~tboorl~ltml Aot 18 o,t doubtful
       ooa8tltutlondlt~ boowm tbo PI8 ot tb         p0yaoatr thw
       med. 18 sot natrlotrb     by tbo hot. Tbu8, ~thowh tho
       r~hbkW84aeSlt.~i8   fBtMd@d t0 b8 lad. iOr lOfi8y802.




                    It     18   0Ur    OQiniolp   that   8UbreqUrnt   &~I8latUNSOoUl~
bf    l~?OQ?ia 8Ot
                t.
                 ,mtide that tb      stat@ 8hOUl6                        UlpoI       th@
bond.6 inAebt,&neu of OOWti.8 a&aht #ah rOti                                i8     are tnkw
over aa4.r tbo protlrloar of SIlrrtr Bill 848.
                    %‘h     ket Ooatomplatr8 and aUthOriS      & OOBtraOf
to b elatero4              fat0 by tha bounty, through    it8 eo!d8aioaer8’
oourt,       and the lU~hm*,y CoPrrPI8rloa.
                                          Coatraotr ado                       by   l 80~1
al8r10B8r8@              ooart aezmot be rrpadI8t8~ lorrlyWorurr tho par-
8OlllW1      of    thr     OOkUt      ha8 8Ub8OqUWit~       aban@.     hllf     Bltullthlo
co.   1.     lu8oer        COuBf~,       (Can.    rpp.) ll 8. 8. (24     208.     Ia anmor
to flur        fourth       QUr8tion          foU ar. 8dV18.6 that l
                                                                  OOlltf8OtMd. rtll-
arr    tha     protldon~             or the  Aat 8nder 1n~uIry will k bl.nUz@ apoa
iUtU?e       oOlniS81OlrOr8’            UOUI’t8 Of tb8 OOBtr~Otin(rOOUilt~;
'    lW10rabl8 D. C. Oreo?, gta@0




               100 rttarbr6 a oopf of tha popo8rd watraot fen
     to be @8rd by pa   h   OOaUUtf4   Wath th8 n8WOtitO   WWtiu
     rhfoh 18 too lea&thy to how 88t Out. *O beklrroit to bo
     rufflal8at to oarry out the provlrloarof the rat.




    FIRST ASSISTANT
    :TTCl?NE-i
             @NERAR                               Lloyd ,AraBtroa(l
                                                        A88L8taat